DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Claims 11-18 in the reply filed on 10 February 2022 is acknowledged.
Claim Status
Claims 1-18 are pending in the current application. Claims 1-10 have been withdrawn.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 60/744,496 and 12/296,415, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 11 claims a container comprising “a bladder” and “the container, the first tube and the second tube, and the sterilizing filter are sterile before water is 
Specification




The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Original Claim 11 provides for “a bladder” and “the container, the first tube and the second tube, and the sterilizing filter are sterile before water is flowed through the sterilizing filter into the bladder”. However, MPEP § 608.01(l) requires “where the subject matter not shown in the drawing or described in the description is claimed in the application filed, and such claim itself constitutes a clear disclosure of this subject matter, then the claim should be treated on its merits, and requirement made to amend the drawing and description to show this subject matter”. Therefore, please amend the instant specification to include the claimed subject matter from original Claim 11.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the container comprising a bladder” of Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  
With regard to Claim 14, last line, please change “connected to fourth tube” to “connected to a fourth tube”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 11, the container comprises the bladder, the first tube, the second tube, and the sterilizing filter. However, the last two lines of Claim 11 state that  “the container, the first tube and the second tube, and the sterilizing filter are sterile before water is flowed through the sterilizing filter into the bladder”. Therefore, it is unclear if the container is a separate structure.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (WO 2004/062710).

    PNG
    media_image1.png
    635
    372
    media_image1.png
    Greyscale

With regard to Claim 11, Green et al (Green) discloses a method and device for blood treatment involving infusion of replacement fluid (Abstract). Green discloses a container that is connectable to an outlet port of a medicament filling system (Figure 12, P22/L20-P23/L15). Green discloses a replacement fluid container 1 (P6/L19-20). Green discloses at least a first tube and a second tube fluidly connected to the replacement 
Green discloses a sterilizing filter with a filter inlet port and a filter outlet port, the filter outlet port fluidly connected to the first tube, and the filter inlet port fluidly connected to a fluid supply tube (P22/L20-P23/L15, 0.22 micron pore anti-pyrogen filter 11 (sterilizing filter), tubing branch 12 (fluid supply tube)). Green discloses a first connector terminating the fluid supply line (P22/L20-P23/L15, luer 9). Green discloses a first removable seal closing the first connector (P22/L20-P23/L15, non-breathing cap 14).
Green discloses the second tube having a second connector (P22/L20-P23/L15, luer connector 21). Green discloses a second removable seal closing the second connector (P22/L20-P23/L15, non-breathing cap 14). The container, the first tube, the second tube, and the sterilizing filter are capable of being sterile before water is flow through the sterilizing filter.
However, Green is silent to the replacement fluid container being a bladder.
Green discloses on P6/L19-20 that the containers of the invention are sterile and preferably disposable, such as a large IV bag. A large IV bag is interpreted as meeting the functions of a bladder.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the replacement fluid container of Figure 12 of Green to be a bladder, since Green discloses that the container of the invention may be a large IV bag, which meets the functions of a bladder.
With regard to Claim 12, Green discloses the sterilizing filter is a 0.22 micro pore filter (P22/L23).
With regard to Claim 13, Green discloses the container further comprising a manifold that splits fluid flow into at least two branches, wherein the manifold is fluidly connected to the first tube (P22/L20-P23/L15, y-connector 5 (manifold) is fluidly connected to tubing branch 3 (first tube)).
With regard to Claim 14, Green discloses the manifold is a Y-connector with three stems, a first stem is connected to the first tube, a second stem is connected to a third tube that connects the Y-connector and the sterilizing filter, and a third stem is connected to a fourth tube (P22/L20-P23/L15, Figure 12, tubing branch 15 (fourth tube)).
With regard to Claim 15, Green discloses wherein the fourth tube is fluidly connected to a one-way check valve that prevents fluid flow into the Y-connector but allows fluid to be withdrawn from the bladder and sampled (P23/L12-13, one-way check valve 16).
With regard to Claim 16, Green discloses a quantity of a concentrated medicament in the bladder (P23/L6, concentrate may be added by means of luer connector 21).
With regard to Claim 17
With regard to Claim 18, Green discloses a data carrier affixed to the container, the data carrier storing data indicating properties of a concentrated medicament that has been injected into the container (P9/L24-P10/L4, fluid containers may be provided with one or more bar-codes, RFID tags, or other encoding device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777